651 N.W.2d 196 (2002)
Arvid L. FRANSON, Respondent,
v.
SPECIAL SCHOOL DISTRICT # 1, Self Insured/ Sedgwick Claims Management Services, Relator.
No. C5-02-1038.
Supreme Court of Minnesota.
September 18, 2002.
James C. Selmer, Marc M. Berg, James C. Selmer & Associates, Minneapolis, MN, for Relators.
William H. Getts, P.A., Minneapolis, MN, for Respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed May 28, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
RUSSELL A. ANDERSON Associate Justice.